IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00143-CR

PATRICK HENRY FEATHERSTON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                     From the County Court at Law No. 1
                            Brazos County, Texas
                     Trial Court No. 17-00865-CRM-CCL1


                         MEMORANDUM OPINION

      Appellant Patrick Henry Featherston has filed a motion to dismiss this appeal. See

TEX. R. APP. P. 42.2(a). We have not issued a decision in this appeal, and Featherston

personally signed the motion. The motion is granted, and the appeal is dismissed.

      We also grant Featherston’s request that the mandate issue at this Court’s earliest

convenience. See id. R. 18.3(c). The Clerk’s Office is directed to issue the mandate

concurrently with the rendering of the judgment.
                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed November 7, 2018
Do not publish
[CR25]




Featherston v. State                                          Page 2